I warmly greet and congratulate the members of the 
Assembly as we begin our work at the sixty-third 
session.  
 First of all, I would like to convey to 
representatives and the peoples of their countries the 
wishes for peace and prosperity of His Excellency 
Gurbanguly Berdymukhammedov, President of 
Turkmenistan. Allow me to congratulate the esteemed 
President, Mr. Miguel d’Escoto Brockmann, on his 
election to that high and responsible post and to wish 
him success in organizing the fruitful work of the 
General Assembly at this sixty-third session. Allow me 
also to thank Mr. Srgjan Kerim for his successful 
leadership of the Assembly at its previous session and 
for his active collaboration with the delegations. 
 The United Nations, which is mandated to discuss 
and resolve issues relating to the maintenance of 
international peace and security, is currently at one of 
the most critical moments in its history. That is 
especially evident against the background of current 
developments at the global and regional levels. The 
diversity of contemporary challenges and threats calls 
for the adequate preparation of a whole range of 
approaches to prevent them through cooperation among 
all Member States.  
 Today, we need solid measures to counter and 
fight such global challenges as international terrorism, 
human trafficking, organized crime, illegal drug 
trafficking and the threat of the proliferation of 
weapons of mass destruction. We are also witnessing 
the effects of climate change and environmental 
degradation. On top of that, the world community is 
facing global issues relating to energy and food 
security. 
 Turkmenistan is a principled and active 
participant in the process to identify joint actions 
aimed at resolving the most pressing problems of our 
time. In that context, we regard the need to intensify 
international action to ensure peace and security as a 
priority task. The fight against terrorism is one of the 
most important aspects of that problem. 
 Turkmenistan, as a party to major United Nations 
instruments to combat international terrorism and 
organized crime, supports the Organization’s efforts to 
develop a global strategy to fight terrorism and stands 
ready to provide its practical assistance to the 
international community in that regard. 
 The non-proliferation of weapons of mass 
destruction is a pressing issue on the international 
agenda that is connected with ensuring peace and 
security. Our country plays an active role in identifying 
non-proliferation measures and takes practical steps for 
their implementation at the national and international 
levels. As a party to the Treaty on the 
  
 
08-53135 4 
 
Non-Proliferation of Nuclear Weapons and other very 
important international legal instruments in that sphere, 
Turkmenistan has joined international initiatives aimed 
at preventing the proliferation of weapons of mass 
destruction. 
 In that connection, the signing of the Treaty on a 
Nuclear-Weapon-Free Zone in Central Asia, which was 
prepared and adopted under the aegis of the United 
Nations in 2006, has become an important element in 
the efforts of the world community to resolve the issue. 
 Today, we must all take a fresh look at the 
existing system for maintaining international peace and 
security. The current situation and emerging trends call 
for an adequate approach and the formulation of 
comprehensive measures, and the community of 
nations should take part in their implementation. I am 
confident that ongoing discussions and deliberations at 
this session will provide us with an opportunity to take 
stock of the entire panorama of the contemporary 
world through the prism of ensuring a safe life for 
States and peoples.  
 Undoubtedly, the General Assembly will help to 
consolidate efforts of Member States for the effective 
implementation of such measures. Turkmenistan 
supports close cooperation with the United Nations in 
adopting comprehensive measures for collective 
interaction to address the most pressing issues of our 
times. In that connection, we believe it necessary to 
consider qualitatively new factors in ensuring security.  
 Energy security has become an integral 
component of the global security system. The 
availability and accessibility of fuel and energy 
resources, their free delivery to international markets 
and effective use by consumers have become major 
factors in the development of the world economy as a 
whole.  
 As a major oil and natural gas producer, 
Turkmenistan holds a prominent place in the global 
energy system. In that connection, we take a highly 
responsible approach to developing international 
cooperation on the basis of our national interests and 
the needs of our partners. Turkmenistan’s policy, of 
diversifying supplies of hydrocarbon materials and 
ensuring energy security has become an important 
factor in that approach. It is apparent that major 
investments are needed to develop an effective and 
stable system of global energy security and that a 
considerable share of those investments should be 
directed towards the transportation of hydrocarbons 
and the protection of energy infrastructure. In order to 
ensure adequate supplies to the world energy markets, 
we will also need a highly developed infrastructure of 
international pipeline networks. 
 At the same time, ensuring energy security is not 
simply a matter of increasing the pace of hydrocarbon 
extraction, developing new deposits or expanding the 
infrastructure for transporting and delivering energy 
supplies to end users. We must take into account other 
factors of that system, such as political stability, the 
situation in world markets and the presence of security 
guarantees for international pipelines.  
 Adequate security for energy infrastructure 
facilities also implies a decrease in their vulnerability 
to the impact of natural and man-made disasters, 
potential risks connected to changes in the military and 
political situation in certain regions of the world, 
threats from international terrorists, and the 
unauthorized siphoning of transported energy 
resources. Such problems often interrupt or reduce 
supplies of fuel, in particular oil and natural gas, and 
result in major financial losses and higher prices for 
energy supplies, with a negative impact on the 
development of the world economy. 
 Therefore, it has become increasingly urgent to 
coordinate the efforts of States to establish a unified 
system of energy security. To that end, we must 
develop an appropriate international legal framework 
and effective partnership mechanisms, including for 
the protection of energy transportation systems. It 
appears that this problem affects us all, be they energy 
producers, transit countries or consumers. 
 On that basis, Turkmenistan has launched an 
initiative aimed at elaborating, under United Nations 
auspices, a unique document defining the legal basis 
and security guarantees for the functioning of 
international pipelines. As a preliminary step towards 
implementing that initiative, Turkmenistan has 
prepared a draft resolution on the reliability of energy 
transit and its role in ensuring stable economic 
development and international cooperation, which is 
being proposed for consideration at the sixty-third 
session of the Assembly. Support for that draft 
resolution may provide a good stepping stone for the 
future and demonstrate the principled readiness of the 
world community seriously to resolve those issues. In 
that context, Turkmenistan is prepared to organize in 
 
 
5 08-53135 
 
2009 an international conference on that problem under 
United Nations auspices in Ashgabat, our country’s 
capital. 
 This year has witnessed an important event in the 
life of Central Asia that, I believe, may have a 
considerable positive impact on the situation in the 
region. I mean by that the commencement of the 
functioning of the United Nations Regional Centre for 
Preventive Diplomacy for Central Asia. The 
inauguration of the Centre gave an impetus to the new 
stage of strategic partnership of Central Asian 
countries with the United Nations in undertaking a set 
of measures aimed at preventing conflicts and 
eliminating their underlying causes. 
 We consider the inauguration of the Centre as 
testimony of the great attention that the world 
community devotes to the processes occurring in 
Central Asia, clear understanding of the role and 
importance of our region in global international affairs 
and a desire to provide utmost positive assistance in 
tackling regional problems. In the long run, that 
activity will be aimed at achieving the long-term goal 
of ensuring the security, stability and sustainable 
development of the States and peoples of the Central 
Asian region. 
 Moreover, we believe that close interaction of 
neighbouring countries is one of the most decisive 
factors. In that context, by closely adhering to its 
international obligations as a permanently neutral 
State, Turkmenistan stands for developing good-
neighbourly cooperation with all the countries of the 
region. 
 In that connection, Turkmenistan provides 
economic and humanitarian assistance to Afghanistan 
and actively supports the efforts of the international 
community to restore peaceful life in that fraternal 
country. We would like to see Afghanistan as a 
peaceful and prosperous nation, a good neighbour and 
partner of all the States in the region. 
 The issue of the Caspian Sea has acquired special 
relevance in the context of regional stability and 
economic cooperation. Moreover, its comprehensive 
consideration envisages the solution of problems 
relating to the establishment of an international legal 
basis for cooperation, as well as large-scale 
development of the geo-economic potential of the 
Caspian region as a major energy basin and 
transportation crossroads between East and West, 
South and North. For some States in the region that do 
not have direct access to international sea 
communications, the Caspian Sea is the most important 
route to the world markets. 
 In that regard, effective activity in the Caspian 
Sea is directly linked to the enhancement of security in 
the adjacent region. Turkmenistan advocates that the 
Caspian area should be a zone of peace, stability and 
effective international cooperation on the basis of 
mutual respect and a partnership of equality. 
 Being an integral part of the international 
community, Turkmenistan sees its future in the 
development of a truly democratic society, in which 
every individual person, his or her rights and freedoms 
and the all-round development of his or her potential 
represent the main value and measure of the country’s 
progress. Just a few days ago, Turkmenistan witnessed 
a major political event — the adoption of the new 
version of its constitution, which laid down the legal 
basis for the development of national statehood and the 
further democratization of social life. In particular, the 
constitution considerably broadens the powers of the 
parliament as the country’s main legislative body. In 
addition, it expands the role of local bodies of 
government and self-government, in whose work 
citizens take an active part on a broad representative 
basis.  
 Democratization is a natural process of 
development of any State and society, and in that 
connection, the strengthening of a democratic, secular 
and law-based State is our own conscientious sovereign 
decision, and we will steadfastly follow this course. 
 The foreign policy of Turkmenistan is determined 
by the national interests of our State and its people, and 
its main goal is civilized development on the basis of 
positive integration into global political and economic 
processes. Therefore, cooperation with the United 
Nations is the strategic direction of our foreign policy, 
and the principles enshrined in the United Nations 
Charter serve for us as the basis for the development of 
Turkmenistan’s relations with other States. 
 We view the United Nations as a universal 
international organization, serving as the main 
guarantor of the global security system and the 
framework of the present and future world order. We 
advocate that international law and the United Nations 
Charter and their principles of respect for the 
sovereignty of every nation and its choice of its own 
  
 
08-53135 6 
 
way of development and non-interference in internal 
affairs should remain the basis of the world order and 
the alpha and omega of relations among nations. 
 On that basis, Turkmenistan determines its view 
to its partnership with the United Nations and states its 
interest in strengthening and expanding its role in the 
system of international relations, especially with regard 
to the consolidation of the efforts of Member States to 
ensure peace and security on Earth. 